Citation Nr: 0707442	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  02-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
back condition.  

2.  Entitlement to service connection for a lumbar spine 
disability with bilateral leg symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 2000 and May 2001 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for a lumbar spine disability with bilateral leg symptoms.  

During the pendency of the appeal, the veteran's residence 
was relocated from Texas to Indiana, and the claims file was 
permanently transferred to the RO in Indianapolis, Indiana.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in March 2002.  Then, in 
December 2006, the veteran testified at a subsequent personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  Transcripts of his testimony have been associated 
with the claims file.

It is apparent that the RO must have reopened the veteran's 
previously denied claim of service connection for a back 
condition, as evidenced by the rating decisions, the November 
2001 Statement of the Case (SOC) and multiple Supplemental 
Statements of the Case (SSOCs).  However, the United States 
Court of Appeals for Veterans Claims (Court) has made it 
clear that even if an RO makes an initial determination to 
reopen a claim, the Board must still review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).  In this case, the Board also reopens 
the claim, as noted herein below; however, since the RO has 
already had an opportunity to further develop the record and 
conduct a de novo review of the reopened claim, based on the 
evidence in its entirety, a decision by the Board on the 
merits of the veteran's claim of entitlement to service 
connection for a lumbar spine disability with bilateral leg 
symptoms at this juncture is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, the Board notes that a September 2005 rating 
decision granted entitlement to non-service-connected 
pension.  


FINDINGS OF FACT

1.  In a February 1977 rating decision, the RO denied service 
connection for a back condition.  The veteran did not perfect 
an appeal.

2.  Evidence submitted since the RO's February 1977 decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran has a congenital or developmental abnormality 
of his lumbar spine that was first discovered on x-ray in 
January 1977, but which clearly and unmistakably preexisted 
service.  

4.  The medical evidence of record does not establish that 
the veteran suffered injury residuals to his lumbar spine 
during service, and it does not establish that the veteran 
developed a disease process to the back that is related to 
service in any way.

5.  The veteran's current back disability, including 
arthritis, was not first manifested during service, nor was 
arthritis of the spine manifest to a degree of 10 percent or 
more within a year after discharge from service.  

6.  The medical evidence of record shows that the veteran's 
bilateral leg symptoms are, as likely as not, a manifestation 
of his back disability.  


CONCLUSIONS OF LAW

1.  The RO's February 1977 rating decision is final. 38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's February 1977 rating decision; thus, the claim of 
service connection for a lumbar spine disability with 
bilateral leg symptoms is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  A disability of the lumbar spine was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein; and the criteria for entitlement to service 
connection for a lumbar spine disability with bilateral leg 
symptoms have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1131, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.6, 3.303 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a adequate notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, this was not done.  However, 
as discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In January 2001, March 2003, November 2005, December 2005 and 
March 2006 letters, the RO informed the veteran of its duty 
to assist him in substantiating his claims, and the effect of 
this duty upon his claims.  We therefore find that 
appropriate notice has been given in this case.  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court must "take due account of the rule of prejudicial 
error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The veteran 
has testified at two personal hearings and has been afforded 
a VA examination.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom.  Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  Nevertheless, 
the Board points out that the RO specifically addressed the 
ruling in Dingess in a letter sent to the veteran in March 
2006.  

II.  New and Material Evidence

In a February 1977 decision, the RO denied service connection 
for a back condition.  The RO denied the veteran's claim 
based on a finding that the veteran's back disability, 
characterized as transitional type vertebra, was considered a 
constitutional or developmental abnormality, not a disability 
under the law.

A notice of disagreement was not received within the 
subsequent one-year period.

Currently, the veteran contends that he was unaware of his 
pre-existing congenital or developmental vertebral defect 
prior to service and the Air Force should have been held 
responsible for discovering the defect on a pre-induction 
physical examination.  The veteran further contends that the 
Air Force's failure to discover the congenital lumbar 
vertebral defect resulted in an in-service back injury, and 
residuals therefrom, that could have been avoided with proper 
treatment.  In testimony at personal hearings in March 2002 
and December 2006, the veteran testified that he injured his 
back during service, and did not seek treatment at that time 
because he was unaware that he had an underlying congenital 
or developmental lumbar vertebral defect.  Eventually his 
pain subsided and he was able to continue his military 
service without further injury or complaint of back pain.  
The veteran further testified that he was first made aware of 
the defect after service in January 1977, after he was unable 
to secure employment in his chosen field.  

In addition to the veteran's hearing testimony of March 2002 
and December 2006, other evidence has been added to the 
record since the previous final denial.  The new evidence 
consists of VA x-ray reports from 1977 which show 6 segments 
of the lumbar spine due to unilateral lumbarization of S-1 
with an articulating transverse process on the left side and 
a free transverse process on the right.  Some osteophytic 
spurring was also noted.  

Private treatment records from 1991 demonstrate lumbar spinal 
stenosis, and records from May 2000 and November 2000 
indicate that the veteran had bilateral leg pain due to 
radiculopathy, associated with the back disability.  A 
February 2001 VA examination report revealed that the veteran 
underwent a lumbar laminectomy in 2000.  Other VA records 
reveal that the veteran has undergone additional procedures 
for "failed back surgery syndrome," including a spinal cord 
stimulator trial in May 2005 and implant placement in June 
2005.  

Additionally, the veteran has submitted numerous statements 
reiterating his assertion that the Air Force had a 
responsibility to detect the veteran's congenital 
developmental lumbar vertebral defect at the pre-induction 
examination and/or at the separation physical.  The veteran 
asserts that the Air Force's failure to identify the defect 
before entry into service, or during service, led to further 
deterioration of his spine, which could have possibly been 
avoided.  

Also added to the record was an August 2006 memo from a VA 
doctor/rating specialist who reviewed the January 1977 x-ray 
report and explained that the osteophytic spurring was 
essentially a manifestation of arthritis.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended during the pendency 
of this appeal.  This amendment is inapplicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001.  See 38 C.F.R. § 3.156(a) 
(2001).  The veteran's current application to reopen the 
claim of service connection was received prior to that date, 
in February 2000.

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was evidence showing that the veteran had a pre-
existing congenital developmental abnormality of his lumbar 
vertebrae.  The RO explained that service connection may not 
be established for a constitutional or developmental 
abnormality because it was not considered a disability under 
the law.  The February 1977 RO decision is final.  38 
U.S.C.A. § 7105 (West 2002).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record, as 
summarized hereinabove, consists of VA and private treatment 
records from 1977 to present, a VA examination report from 
February 2001 and the veteran's hearing testimony.  This 
evidence reveals that the veteran reportedly injured his back 
during service, and that injury, superimposed on any pre-
existing congenital defect or abnormality with regard to the 
lumbar spine, resulted in additional disability.  This theory 
of entitlement was not addressed in the prior rating decision 
of February 1977.  Moreover, the new evidence reveals that 
the veteran has a current disability of his lumbar spine, in 
addition to the congenital abnormality.  Additionally, the 
record contains an August 2006 statement from a VA medical 
rating specialist, who reviewed the veteran's January 1977 x-
ray report of the lumbar spine and explained that the 
osteophytic spurring, which was noted posteriorly at the S1-2 
segment, was also referred to as a bone spur, and was a 
manifestation of arthritis or degenerative changes on a 
joint.  Thus, the additional evidence is new and material.  
It includes competent evidence that cures a prior evidentiary 
defect; that is, it raises the possibility that the veteran 
may have incurred arthritis during service, or, that the 
veteran's current lumbar spine disability may be due to a 
back injury in service.  

Thus, evidence submitted since the RO's February 1977 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

New and material evidence has been received since the RO's 
February 1977 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

III.  Service Connection

The veteran asserts that service connection is warranted for 
a lumbar spine disability with bilateral leg manifestations.  
At his personal hearing before the undersigned in December 
2006, the veteran testified that he injured his back during 
service, but did not seek treatment at that time because he 
was unaware of his congenital lumbar vertebral defect during 
service.  The veteran also testified that the Air Force's 
failure to detect the lumbar spine defect should entitle him 
to service connected compensation.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2006); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA 
General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue 
of General Counsel opinion 01-85 (March 5, 1985)), held in 
essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected. Id.

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows.  When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C.A. 
§ 1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004).

Before the presumption of aggravation may be applied, it must 
be shown by competent medical evidence that the disorder 
underwent an increase during service, unless there is a 
specific finding that the increase was due to the natural 
progress of the disease. 38 C.F.R. § 3.306(a).  While the 
diagnosis of "transitional type vertebra" is a congenital 
defect, not a disease, and therefore cannot be service-
connected per se, a superimposed injury may occur in service, 
warranting service connection for the resulting disability, 
in this case a back disability.  Thus, the next question, 
under the second prong of the Wagner analysis, is whether the 
evidence clearly and unmistakably demonstrates that the pre-
existing disability was not aggravated during service.  See 
Wagner v. Principi, 370 F.3d at 1097.

As to the first question (whether the veteran's lumbar 
vertebral defect preexisted service), the Board first notes 
that the veteran's service medical records are completely 
negative for any complaints, findings or diagnosis of a 
congenital abnormality of the lumbar spine, back injury 
residuals, or arthritis.  

The first indication that the veteran had a congenital 
abnormality was when the veteran applied for a job in January 
1977 and he was rejected for employment because x-ray 
evidence showed a defect.  The record reflects that a VA x-
ray report from January 1977 shows 6 segments of the lumbar 
spine due to unilateral lumbarization of S-1 with an 
articulating transverse process on the left side and a free 
transverse process on the right.  There was a mild scoliosis 
with a convexity toward the left.  No recent or old fracture 
was seen.  There was some osteophytic spurring posteriorly at 
the S1-2 segment.  Mild Schmorl's node formation was shown in 
the inferior edges of T-11, 12 and at the L-1, 2 & 3 levels.  
The impression was unilateral lumbarization of S-1.  A VA 
examination conducted at the time of the January 1977 x-ray 
noted that the veteran was turned down on a job one month 
prior due to "some vertebral problem."  The veteran 
reported, however, that he had no back problems, no back 
pain, and no urinary tract problems at that time.  The 
veteran was in no acute distress on examination.  A VA 
treatment note from a VA doctor on January 31, 1977 indicates 
that a review of the veteran's lumbar films shows 
lumbarization of the lower vertebra with a scoliosis and some 
spurring.  The note also indicates that the veteran was 
advised that the condition existed and that no treatment was 
necessary at that time.  

Private treatment records from 1991 demonstrate lumbar spinal 
stenosis, and records from May 2000 and November 2000 
indicate that the veteran had bilateral leg pain due to 
radiculopathy, associated with the back disability.  A 
February 2001 VA examination report revealed that the veteran 
underwent a lumbar laminectomy in December 2000.  Other VA 
records reveal that the veteran has undergone additional 
procedures for "failed back surgery syndrome," including a 
spinal cord stimulator trial in May 2005 and implant 
placement in June 2005.  A November 2005 private examination 
report indicated that the veteran continued to have 
significant back pain that was unresponsive to various 
surgeries and implant placements.  

Additionally, the veteran has submitted numerous statements 
reiterating his assertion that the Air Force had a 
responsibility to detect the veteran's congenital 
developmental lumbar vertebral defect at the pre-induction 
examination and/or at the separation physical.  Additionally, 
the veteran asserts that the Air Force's failure to identify 
the defect before entry into service, or during service, led 
to further deterioration of his spine, which could have 
possibly been avoided.  

Also added to the record, as noted hereinabove, was an August 
2006 memo from a VA doctor/rating specialist who reviewed the 
January 1977 x-ray report and explained that the osteophytic 
spurring posteriorly at the S1-2 segment was essentially a 
manifestation of arthritis.  Significantly, these findings 
were not designated as traumatic in nature.  

Finally, the record reflects that the veteran is receiving 
Social Security disability because of his lumbar spine 
disability.  

In sum, the veteran essentially maintains that his congenital 
low back abnormality resulted in a current disability because 
of an in-service back injury suffered without knowledge of 
the underlying abnormality.  At the outset, the Board notes 
that neither a low back disability nor a congenital 
abnormality was "noted" on his entrance examination.  
Consequently, the veteran is presumed to have been in sound 
condition at entry, as far as his low back is concerned.  As 
already noted, to overcome the presumption of soundness, 
there must be both clear and unmistakable evidence that the 
claimed low back disability preexisted military service and 
clear and unmistakable evidence that it was not aggravated by 
service.  As to the congenital abnormality, the Board finds 
that although not noted at entrance into active service in 
1972, the overall evidence clearly and unmistakably 
establishes that a congenital vertebral abnormality of the 
lumbar spine pre-existed the veteran's military service.  
This determination is supported by the medical evidence of 
record, including the January 1977 x-rays, as noted 
hereinabove.  Although the veteran argues that the defect 
should have been discovered either before service or during 
service, he does not dispute the fact that the lumbar 
vertebral defect is, in fact, congenital.  Thus, it is clear 
that the lumbar vertebral defect preexisted service because 
the nature of the veteran's lumbar spine defect is that it is 
congenital or developmental, and therefore, necessarily, by 
its very nature preexisted his entry into service.  Thus, the 
Board finds such evidence tantamount to clear and 
unmistakable evidence that the veteran's low back congenital 
abnormality preexisted service.  The veteran does not contend 
otherwise nor has he proffered any evidence to the contrary.

Furthermore, because the lumbar spine abnormality is 
considered "congenital" or "a defect," and not a disease, 
or disability, per se, service connection for the underlying 
defect is not allowable by law, and therefore the question of 
whether the presumption of soundness is rebutted need not be 
addressed as it pertains to the underlying congenital defect 
because that issue is moot.  See 38 C.F.R. § 3.303(c), 4.9 
(2006).  Furthermore, the veteran does not claim that his 
underlying congenital abnormality was aggravated during 
service.  Rather, the veteran argues that he injured his back 
during service, and that residuals from an in-service back 
injury led to his current back disability; and, that the 
injury could have been avoided if the Air Force had 
discovered the pre-existing lumbar spine defect before, or 
during service.  In other words, the veteran asserts that he 
incurred a superimposed injury (arthritis) as a result of his 
pre-existing congenital defect.  

Thus, the Board must turn to the question of whether the 
veteran incurred a superimposed injury during service as a 
result of the pre-existing congenital defect, or otherwise, 
which would warrant service connection for the resulting 
disability, including arthritis of the lumbar spine.  As 
previously noted, there is no evidence of a back injury with 
residuals thereof or the existence of a lumbar spine disorder 
during service, or until January 1977, approximately four 
months after separation from service.  While it has been 
established that a congenital low back disorder/defect 
existed prior to service, there is no medical evidence to 
indicate that any low back injury resulting in disability was 
incurred during service, or that any post-service arthritic 
manifestation shown in January 1977 was due to any event in 
service.  

The issue in this case essentially boils down to whether 
there was in-service incurrence of residuals of a 
superimposed back injury on a pre-existing congenital 
abnormality.  In this case, the veteran testified that he was 
moving items in 1974, at which time he pulled his back.  He 
stated that he was placed on light duty during service 
following this incident.  Hearing transcript, page 3.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether residual back 
pathology or disability was present during service or as a 
result of service.  As previously observed, the service 
medical records are entirely negative for findings of a back 
disability, including residuals of an injury.

Thus, the only remaining question is whether the evidence 
shows that arthritis or other lumbar spine disability was as 
likely as not, incurred due to service.  In this case, there 
is no showing of arthritis of the lumbar spine, or any other 
spine disability during service, or until four months 
following discharge from service.  Furthermore, the record 
does not contain any medical nexus between the veteran's 
current lumbar spine disability and any in-service injury or 
incident of service.  There is no evidence of record, other 
than the veteran's contentions, that he suffered an injury to 
his back during service which led to his current lumbar spine 
disorder.  As noted, the appellant is not a medical expert, 
and he is not competent to express an authoritative opinion 
on the matters of medical diagnosis or nexus.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Thus, in the absence of pertinent findings in the service 
medical records, the evidence does not, on its face, 
demonstrate in-service incurrence of a low back disability, 
chronic or otherwise, including as related to an injury.  
Nevertheless, the Board must still consider the possibility 
of entitlement to service connection on a presumptive basis 
because the record reflects that the veteran essentially has 
a diagnosis of arthritis which was not shown in service, but 
was established within 4 months of the veteran's discharge 
from service.  As noted above, continuous service for 90 days 
or more during a period of war, or peace time service after 
December 31, 1946, and post-service development of a 
presumptive disease such as arthritis to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In this case, a VA doctor has noted that the veteran's 
"osteophytic spurring" shown on x-ray in January 1977 was 
defined as a bone spur, which is considered a manifestation 
of arthritis.  Thus, the evidence of record establishes that 
the veteran had an objective manifestation of arthritis 
within the one-year presumptive period.  However, in order to 
warrant service connection on a presumptive basis, the 
medical evidence of record must also show that the veteran's 
post-service chronic disease, arthritis in this case, is 
manifest to a degree of at least 10 percent within a year of 
service discharge.  

According to VA regulations, arthritis is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003 or 5010.  Under 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by x-ray findings, is rated under arthritis, degenerative.  
Degenerative arthritis is rated under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies: (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

Under Diagnostic Code 5003, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

In this case, the Board finds that the veteran's chronic 
disease of arthritis was not manifest to a degree of 10 
percent or more within the one-year period following service 
discharge.  As noted above, the veteran did not even know he 
had a defect, or lumbar vertebral abnormality, until he was 
turned down for a job shortly after discharge from service.  
Despite the January 1977 x-ray findings of osteophytic 
spurring posteriorly at the S1-2 segment, the veteran 
specifically reported to a VA examiner at that time that he 
had no back pain, no back problems, and no urinary tract 
problems.  As such, there is no indication that the veteran 
had any limitation of motion or pain or other functional 
limitations at that time.  There is no evidence of pain, 
muscle spasm, swelling, tenderness, or any other objective, 
or subjective, sign or symptoms to support a finding of 
limitation of motion or functional limitations in January 
1977, or within one the remainder of the year following 
discharge from service.  

In other words, despite a finding on the January 1977 x-ray 
of some osteophytic spurring posteriorly at the S1-2 segment, 
there is no evidence whatsoever that indicates the veteran 
was suffering from any physical manifestations at that time.  
This finding is supported by the veteran's own statements at 
examination that same month.  There were no contemporaneous 
signs or symptoms and there is no opinion to the contrary.  

Likewise, there is no evidence of record showing any 
complaints of pain and/or limitation of motion with regard to 
the lumbar spine whatsoever, until June 1991, over a decade 
after separation from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  Current medical evidence 
reveals that the veteran's complaints of bilateral leg pain 
and numbness are related to the current back disability.  

Thus, the evidence in this case reveals that the veteran had 
a congenital lumbar abnormality which predated service, but 
which was not discovered until January 1977, approximately 
four months after separation from service.  At that time, the 
early manifestations of arthritis were shown on x-ray; 
however the veteran had absolutely no documented pain, no 
limitation of motion, and essentially no disabling condition 
with regard to the lumbar spine until June 1991, over a 
decade after separation from service.  Thus, based on the 
foregoing analysis, service connection for a back disability 
with bilateral leg manifestations is not warranted on a 
presumptive basis because the evidence of record does not 
show that the veteran's arthritis, if any, was manifest to a 
degree of at least 10 percent within a year after separation 
from service.  

In sum, the weight of the available evidence demonstrates 
that any current lumbar spine disability, including 
arthritis, spinal stenosis, disk disease, and/or failed back 
surgery syndrome, was not incurred in or aggravated during 
the veteran's active service.  Additionally, there is simply 
no indication that the veteran suffered from a disabling 
condition until many years after discharge from service, with 
no probative evidence linking such disability to service in 
any way.  

Finally, as noted hereinabove, the veteran has consistently 
argued that the Air Force should be held responsible for not 
discovering the veteran's congenital vertebral abnormality 
either before induction or at some point during service.  The 
veteran further asserts that he could have possibly avoided 
his current physical state, with regard to the back, if the 
Air Force had discovered the problem because he is certain 
that he would not have been allowed to serve in the military, 
and as such, no injury to his back would have occurred.  To 
some extent, the veteran appears to be raising an argument 
couched in equity.  The Board is certainly mindful of the 
current severity of the veteran's lumbar spine problems, and, 
while sympathetic to the veteran, the Board is nonetheless 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The 
Board has decided this case based on its application of this 
law to the pertinent facts. See Owings v. Brown, 8 Vet. App. 
17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) 
(noting that the Court must interpret the law as it exists, 
and cannot extend benefits out of sympathy for a particular 
claimant).

As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule does not apply, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim of entitlement to service connection for a lumbar 
spine disability with bilateral leg symptoms is reopened; 
service connection for a lumbar spine disability with 
bilateral leg symptoms is denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


